Citation Nr: 1602294	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  06-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder as secondary to service-connected degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected diabetes mellitus or service-connected lumbar spine disease. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus or service-connected lumbar spine disease.   

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to July 19, 2012, and in excess of 30 percent from July 19, 2012.     

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to July 19, 2012 and in excess of 20 percent from July 19, 2012.       

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

8.  Entitlement to an effective date earlier than April 18, 2012 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

9.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease. 

10. Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine. 

11.  Entitlement to a compensable rating for service-connected hypertension. 

12.  Entitlement to a temporary total disability rating for hospital treatment in excess of 21 days.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1975 to May 1977 and from July 1980 to February 1985, and in the U.S. Coast Guard from September 2001 to March 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a June 2009 rating decision, the RO denied service connection for a left shoulder disorder, a back disability, bilateral elbow arthritis, a muscle injury, a bilateral shoulder disability, and bilateral hip and knee disabilities.  The RO granted service connection for degenerative disc disease of the cervical spine and awarded an initial 20 percent rating effective September 17, 2007.  Service connection for coronary artery disease was also granted with an initial 30 percent rating effective July 13, 2006.  The Veteran appealed all issues.

In September 2011, the Board granted service connection for the back disability, and awarded partial grants of higher ratings for the coronary artery disease and degenerative disc disease of the cervical spine.  The Board denied service connection for bilateral elbow arthritis, muscle injury, a bilateral shoulder disability, and bilateral hip and knee disabilities.  The Board remanded the issues of entitlement to service connection for sleep apnea, a psychiatric disorder (to include PTSD), and entitlement to an increased rating for a lipoma tumor on the spine and a TDIU.  To date, the agency of original jurisdiction (AOJ) has not completed development on these claims.  They will be addressed in a separate Board decision once development has been completed and if the benefits are not fully granted by the AOJ. 

In a July 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned initial ratings of 10 percent for each upper extremity and 20 percent for each lower extremity with an effective date of April 18, 2012.  The Veteran submitted a notice of disagreement (NOD) with respect the initial ratings and effective dates assigned.  

In January 2013, the RO increased the initial rating for right upper extremity peripheral neuropathy to 30 percent and left upper extremity peripheral neuropathy to 20 percent, both from July 19, 2012.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the January 2013 decision, the RO also denied service connection for urinary frequency and for erectile dysfunction.  

The Veteran appealed the Board's September 2011 decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated that portion of the decision which denied service connection for the bilateral elbow and left shoulder disabilities and remanded those issues back to the Board.  The Court affirmed the Board's decision with respect to the other issues adjudicated in the September 2011 decision, including the denial of service connection for a right shoulder disability.  

In a June 2013 rating decision, the RO awarded service connection for degenerative disc and joint disease of the lumbar spine.  An initial rating of 10 percent was assigned effective from September 17, 2007.  The Veteran submitted an NOD with respect to the decision.

In June 2014, the Board denied service connection for bilateral elbow and left shoulder disorders.  The Board also remanded the issues of service connection for chronic obstructive pulmonary disease (COPD), a rating in excess of 20 percent for service-connected diabetes mellitus, a rating in excess of 10 percent for service-connected disability of the thoracolumbar spine, and TDIU for further development.  To date, the agency of original jurisdiction (AOJ) has not completed development on these claims.  They will be addressed in a separate Board decision once development has been completed and if the benefits are not fully granted by the AOJ. 

The Veteran appealed the Board's June 2014 decision to the Court.  In May 2015, the Court vacated and remanded only that portion of the Board's decision which denied service connection for the left shoulder disorder for compliance with the instructions in a Joint Motion for Partial Remand.  The remaining claims on appeal were dismissed.  

In a February 2015 rating decision, the RO denied a rating in excess of 30 percent for coronary artery disease, a rating in excess of 20 percent for degenerative disc disease of the cervical spine; a compensable rating for hypertension; and a temporary total disability rating for hospital treatment in excess of 21 days.  The Veteran submitted a timely NOD with respect to these issues.

In addition to the Veteran's paper claims file, there also paperless claims files available via the electronic Veterans Benefits Management System (VBMS) and Virtual VA.  These electronic files contain additional argument, and evidence submitted by the Veteran with a waiver of consideration by the AOJ received in February 2015.  Additional lay and medical evidence has also been added to the electronic file that is not relevant to the issues addressed herein.  
   
The issue of entitlement to service connection for renal artery stenosis was raised by the Veteran in a June 2015 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from June 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Left Shoulder

In February 2014, a VHA specialist provided a detailed and comprehensive medical opinion which indicated that the Veteran's current left shoulder disorder is not related to military service or any incident thereof.  However, the specialist did not specifically address whether the left shoulder disorder is either caused or aggravated by his service-connected cervical spine disability.

In the February 2014 opinion, the specialist noted his review of evidence of a February 2002 evaluation of the Veteran's neck pain that radiated to his shoulders and noted, "...there is every reason to believe that the Veteran's shoulder pain was referred from his cervical spine osteoarthritis (a very common cause of neck pain radiating to the shoulders)."  In light of this commentary, the Board finds it would be most helpful to obtain a medical opinion that directly addresses whether the Veteran's current left shoulder disorder, best diagnosed as AC joint osteoarthritis and rotator cuff tendinitis, is either caused or aggravated by his service-connected cervical spine disability.  This issue is therefore remanded for a VA examination and opinion that includes consideration of all relevant evidence.  

Urinary Frequency and Erectile Dysfunction

Service treatment records show that the Veteran reported a history of urethral restriction in an August 1998 military physical examination.  The examining physician noted that the Veteran had undergone a transurethral dilation procedure in the past which was successful with no current symptoms.  

The large file of post-service outpatient treatment records from VA, miliary, and private clinicians show occasional historical notations or current treatment for a variety of genitourinary symptoms.  VA, military and private clinical records show occasional prescription medications for the treatment of urinary dysfunction caused by benign prostate hypertrophy (BPH).  

In June 2012, the RO received the Veteran's claim for service connection for urinary frequency and erectile dysfunction, to include as secondary to service-connected diabetes mellitus or as service-connected degenerative disc disease of the lumbar spine (hereafter lumbar spine disorder).  

In June 2012, a VA physician reviewed the claims file, examined the Veteran, and opined that the urinary frequency was caused by BPH and that the erectile dysfunction was diagnosed in 2003 prior to the onset of diabetes.  The physician therefore determined that urinary frequency and erectile dysfunction were not caused by diabetes, but rather by other factors such as hypertension, alcohol abuse, and aging. 

In January 2013, another VA examiner (a physician's assistant) reviewed the claims file, the previous treatment for BPH in 2005, and the Veteran's history of urinary frequency and partial erectile dysfunction.  On examination, the examiner noted a normal physical genitourinary examination; a prostate examination was not performed at the Veteran's request.  The examiner found that the urinary frequency, BPH, and erectile dysfunction were less likely than not caused or the result of diabetes because that disease was well controlled as indicated by recent laboratory testing and that the Veteran had other risk factors such as longstanding hypertension, natural aging, tobacco and alcohol use, dyslipidemia, and Parkinson's disease that combined weighed more likely causes than diabetes.  The examiner further noted that urinary frequency and erectile dysfunction were physiologically unrelated to cervical spine disease but did not address possible causation and aggravation by the service-connected lumbar spine disorder.  

In August 2013, another VA examiner (a nurse practitioner) assessed the Veteran's diabetes and concurred that erectile dysfunction was caused by other disorders and risk factors. 

In October 2014, a VA physician examined the Veteran's lumbar spine disorder and reviewed the evidence contained in the Veteran's VBMS file.  The physician noted that the Veteran had no other neurological complications such as bladder or erectile problems related to the lumbar spine disorder and did not specifically address or consider the documented history of urinary frequency, BPH, hypertension, or erectile dysfunction.  

The Board finds that an additional examination and opinion is warranted.  The file contains medical opinions that address whether the claimed conditions of urinary frequency and erectile dysfunction are by caused or aggravated by service-connected diabetes.  However, there is no probative medical opinion in the record which addresses whether the genitourinary conditions, described as episodic urinary frequency/BPH and partial erectile dysfunction, are either caused or aggravated by the service-connected lumbar spine and hypertension disorders.  Such an opinion is necessary to decide the claim.  

Entitlement to Higher Initial Ratings and Earlier Effective Dates for the Grant of Service Connection for Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

In a July 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned initial ratings of 10 percent for each upper extremity and 20 percent for each lower extremity with an effective date of April 18, 2012.  In correspondence received in August 2012, the Veteran expressed timely disagreement with respect to the initial ratings and effective date assigned for the grant of service connection.   

A statement of the case (SOC) has not been issued with respect to the issues of entitlement to earlier effective dates and those matters must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As the assignment of earlier effective dates could affect the claims on appeal for initial rating issues, the Board finds these issues are inextricably intertwined.  As such, the Board will hold its decision on the claims for higher initial ratings in abeyance pending the disposition of the issues of entitlement to earlier effective dates for the grants of service connection.  See Smith v. Gober, 236 F.3d. 1370(Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180(1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).   

Entitlement to Increased Ratings for Coronary Artery Disease, Degenerative Disc Disease of the Cervical Spine, and Hypertension; Entitlement to a Temporary Total Disability Rating for Hospitalization Greater than 21 days

In a February 2015 rating decision, the RO denied claims for increased ratings for coronary artery disease, degenerative disc disease of the cervical spine, and hypertension; as well as entitlement to a temporary total disability rating for hospitalization greater than 21 days.  In correspondence received in August 2015, the Veteran expressed timely disagreement with the rating decision.  The AOJ must issue a statement of the case with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an appropriate statement of the case with respect to the issues of entitlement to an earlier effective date for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities, and increased ratings for coronary artery disease, degenerative disc disease of the cervical spine, and hypertension; and for a temporary total disability rating for hospitalization greater than 21 days.  

Inform the Veteran that if he wishes to have these claims adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).  

2.  Provide the Veteran an opportunity to submit or identify any additional, outstanding private treatment records referable to the claims for service connection for urinary frequency, erectile dysfunction, and his left shoulder disorders.  After obtaining any necessary authorization forms from the Veteran, obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession in accordance with 38 C.F.R. § 3.159(e).

3.  Request all records of VA medical care since June 2012 and associate all records received with the electronic claims file.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA orthopedic examination by a physician to determine the etiology of his left shoulder disorder.  All indicated tests and studies are to be performed. 

Following examination of the Veteran and a review of the record and a copy of the REMAND, the physician is to provide an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disorder (best diagnosed as AC joint osteoarthritis and rotator cuff tendinitis) is either caused by or aggravated by service-connected degenerative disc disease of the cervical spine?  A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

In rendering the opinion, the physician is asked to review and consider the February 2014 VA specialist's opinion.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician must state why this is so. 

5.  Schedule the Veteran for a VA orthopedic examination by an appropriate physician to determine the etiology of his genitourinary disorders including urinary frequency and erectile dysfunction.  All indicated tests and studies are to be performed.  The examiner must be provided with the paper claims file and access to the electronic files to VA physician.  In reviewing the file the examiner's attention is called to the service treatment records showing care for genitourinary symptoms, post-service private treatment records, and the reports of VA examinations in June 2012, January 2013, and October 2014. 

The examiner is to address the following:

a) Is it at least as likely as not (50 percent probability or greater) that any genitourinary disorder including urinary frequency and erectile dysfunction present since June 2012 (even if now resolved)) had onset during active duty or is otherwise related to service?

b) Is it at least as likely that any genitourinary disorder including urinary frequency and erectile dysfunction was caused or aggravated by the Veteran's service-connected lumbar spine disability?

c) Is it at least as likely that any genitourinary disorder including urinary frequency and erectile dysfunction was caused or aggravated by the Veteran's service-connected service-connected hypertension?  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the urinary frequency and/or erectile dysfunction disorders prior to aggravation by the service-connected lumbar spine disorder and/or hypertension. 

A complete rationale for any opinion is required.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician must state why this is so. 

6.  Upon completion of the above requested development, and undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

